Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 2/9/21.  Claim(s) 1-8, 10, 11, 17-19, 22, and 28-31 are cancelled.  Claim(s) 50 is new.  Claim(s) 9, 12-16, 20, 21, 23-27, and 32-50 are pending.
The amendments to the claims are entered as being generally drawn to clarifications and non-scope-broadening changes.
The amendment to the specification is entered as being generally drawn to a formatting correction.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Diane E. Furman on 3/11/21.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the reasons for allowance are the same as disclosed in the notice of allowance mailed 11/16/20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 1-8, 10, 11, 17-19, 22, 28-31, and 50 are cancelled.  Claim(s) 9, 12-16, 20, 21, 23-27, and 32-49 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627